Name: 2000/763/EC: Commission Decision of 15 November 2000 accepting the request by the Italian Republic concerning the time limit for paying the advance aid to industrial tomato processors (notified under document number C(2000) 3299) (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  plant product;  agri-foodstuffs;  Europe
 Date Published: 2000-12-06

 Avis juridique important|32000D07632000/763/EC: Commission Decision of 15 November 2000 accepting the request by the Italian Republic concerning the time limit for paying the advance aid to industrial tomato processors (notified under document number C(2000) 3299) (Only the Italian text is authentic) Official Journal L 305 , 06/12/2000 P. 0034 - 0034Commission Decisionof 15 November 2000accepting the request by the Italian Republic concerning the time limit for paying the advance aid to industrial tomato processors(notified under document number C(2000) 3299)(Only the Italian text is authentic)(2000/763/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 504/97 of 19 March 1997 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the system of production aid for products processed from fruit and vegetables(1), as last amended by Regulation (EC) No 1607/1999(2), and in particular Article 13(2) thereof,Whereas:(1) Article 13(2) of Regulation (EC) No 504/97 lays down that, at the request of a Member State, the time limit by which the competent body must pay the advance aid may be extended, with the agreement of the Commission, from 30 to 45 days where, for duly justified reasons of verification, the shorter time limit cannot be met.(2) Italy, on the basis of information notified to the Commission regarding the need for controls on its territory, has asked to benefit from this provision for the 2000/2001 marketing year. On examination of the said information, Italy's request appears justified,HAS ADOPTED THIS DECISION:Article 11. The Italian Republic is allowed to apply the provision in the fourth subparagraph of Article 13(2) of Regulation (EC) No 504/97.2. This authorisation is valid for the 2000/2001 marketing year as long as the relevant conditions relating to controls remain unchanged.Article 2This Decision is addressed to the Italian Republic.Done at Brussels, 15 November 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 78, 20.3.1997, p. 14.(2) OJ L 190, 23.7.1999, p. 11.